Citation Nr: 1143245	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-27 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to February 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision, in which the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective April 3, 2008.  A notice of disagreement with the initial disability rating assigned was received in October 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in July 2009.  

The Veteran and his spouse presented testimony at a Board hearing in July 2011.  A transcript of the hearing is associated with the Veteran's claims file. 


FINDING OF FACT

Since the award of service connection, the Veteran's service-connected PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's service-connected PTSD has been not manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships. 



CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating of 50 percent (but no higher) for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify and assist claimants.

Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in April 2008 and August 2008.  This notification substantially complied with the requirements of Quartuccio, 16 Vet. App. at 187, identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Further, both letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

Since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which VCAA letters were duly sent in April 2008 and August 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess, 19 Vet. App. at 491.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield, 444 F.3d at 1333-34.


Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, a hearing transcript, and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  No additional pertinent evidence has been identified by the claimant.  In this case, the Veteran's service treatment records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in July 2008 and September 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports contain sufficient information to decide the higher rating issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue on appeal and the appellant is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Briefly, the Veteran contends that the severity of his service-connected PTSD warrants a higher initial rating.  This disability is currently rated as 30 percent disabling.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this regulatory provision: a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted if the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  As noted above, service connection was granted for the Veteran's PTSD in a September 2008 rating decision and an initial 30 percent disability rating was assigned, effective April 3, 2008.

VA treatment records reflect the Veteran's ongoing complaints of, and treatment for, his PTSD.  During a November 2007 VA psychiatry consult, the Veteran reported that he did not "sleep good" and that he was moody and got angry and irritable.  He felt depressed, had restless sleep, and at times he got angry and had been abusive towards his wife.  He experienced nightmares and flashbacks sometimes.  The Veteran reported that he quit drinking three years ago.  He retired in March 2006 from the Broward County Fire Department after working 25 years.  The Veteran reported that he was arrested once for fighting defending his son.  He described his depression as mild/moderate and reported anxiety, mood swings, nightmares, flashbacks, anger and irritability and that he felt people did not like him.  On mental status examination, the Veteran was well groomed, appropriately dressed, pleasant, calm and cooperative.  His mood was moderately depressed; affect was congruent with mood.  Speech was clear, coherent and goal directed, and devoid of any delusions.  The Veteran denied suicidal or homicidal ideas or plans.  He also denied auditory, visual, tactile or olfactory hallucinations.  There was no evidence of overt psychosis or extra pyramidal movements/diskinesias at that time.  No major cognitive/memory loss was present.  Insight and judgment were intact.  He was diagnosed with PTSD and depressive disorder NOS (Not Otherwise Specified).  A GAF score of 50 was assigned.  The psychiatrist added that the Veteran does not like to be around a lot of people.  A March 2008 VA psychiatry note reflects that the Veteran described his depression as moderate and reported anxiety, mood swings, nightmares, flashbacks, anger, irritability, poor sleep, and social isolation (felt comfortable at home).  On mental status examination, the Veteran was well groomed, casually dressed, calm and cooperative.  His mood was mildly depressed; affect was congruent with mood.  Speech was clear, coherent and goal directed, and devoid of any delusions.  The Veteran denied suicidal or homicidal ideas or plans.  He also denied auditory, visual, tactile or olfactory hallucinations.  There was no evidence of overt paranoid ideations, other delusional thoughts, psychosis or extra pyramidal movements/diskinesias at that time.  No major cognitive/memory loss was present.  Insight and judgment were intact.  A GAF score of 50 was assigned.  The VA psychiatrist noted that the Veteran reported not taking prescribed medications because he read they have serious side effects.  

During a July 2008 VA PTSD examination, the Veteran reported that he was taking Seroquel.  He stated the he had good relationships with his second wife and children.  He preferred to be by himself and reported few friends.  He denied any history of suicide attempts or of violence/assaultiveness.  The Veteran stated that he functions better when he avoids others and indicated that he has "ups and downs" with his mood and that he was irritable/dysphoric at times.  On mental status examination, the Veteran was appropriately dressed and cooperative.  He was oriented to person, time and place.  His mood was anxious and dysphoric; affect was normal.  Speech, psychomotor activity, thought process and thought content were unremarkable.  Attention was intact.  The Veteran denied hallucinations and delusions.  He understood the outcome of behavior and that he had a problem.  He reported frequent awakenings during the night with occasional daytime fatigue.  The Veteran stated that poor impulse control/anger management would decrease his productivity at work and at home, adding that he functions better when he avoids others.  He denied obsessive/ritualistic behavior, panic attacks, and suicidal or homicidal thoughts.  The Veteran maintained minimum personal hygiene.  He reported difficulties getting along with coworkers.  Memory was normal.  The Veteran reported that symptoms of PTSD destroyed his first marriage and affected his relationships with his children and cited interpersonal problems in occupation.  A GAF score of 55 was assigned.  The examiner noted that the Veteran's PTSD symptoms result in deficiencies in family relations, work and mood and in reduced reliability and productivity.

During a September 2009 VA PTSD examination, the Veteran reported that he was taking Geodon and that he was not in group or individual therapy.  He reported labile relationships with his second wife and son.  He preferred to be by himself and socializes rarely.  He denied any history of suicide attempts or of violence/ assaultiveness.  The Veteran stated that his mood fluctuates from irritable to dysphoric and is also exacerbated when TMJ pain worsens.  On mental status examination, the Veteran was neatly groomed, appropriately dressed and cooperative.  He was oriented to person, time and place.  His mood was dysphoric; affect was constricted.  Speech was slow.  Thought process was circumstantial and thought content was manifested by ruminations.  Attention was intact.  The Veteran denied hallucinations and delusions.  He understands the outcome of behavior and that he has a problem.  He reported difficulty staying asleep as well as falling back to sleep.  The Veteran reported occasional poor verbal impulse control, usually only if provoked, hypervigilance, and exaggerated startle response.  He denied obsessive/ritualistic behavior, panic attacks, and suicidal or homicidal thoughts.  The Veteran maintains minimum personal hygiene.  He reported a history of hyperarousal and hypervigilant symptoms as well as tense relations with children and wife as a result of overprotectiveness.  Memory was normal.  The Veteran reported being a "loner", having few friends.  A GAF score of 55 was assigned.  The examiner noted that the Veteran's PTSD symptoms result in deficiencies in thinking, family relations, and mood and in reduced reliability and productivity.

At the Board hearing, the Veteran testified that he was somewhat a disciplinarian and has problems with communicating with coworkers.  He indicated that besides his friends at work and through the church, he does not have friends.  The Veteran testified that he really does not sleep, he naps, and that during nightmares he has hit his wife unknowingly while fighting in his sleep.   He denied obsessive or ritualistic behaviors but indicated that, when he wakes up at night, he looks through the window.  He has panic attacks.  His wife testified that they had been married for 35 years.  She indicated that he is anxious, particularly with regard to timing; that everything has to be precise in the house; and that he is hypervigilant and has a gun near the bed in case someone breaks in.  The Veteran's representative summarized that the Veteran's PTSD is manifested by panic attacks, depressed moods, reaction to adverse conditions, difficulty establishing and maintaining effective work and social relationships, and avoidance.  He added that the Veteran has to take medication every day to keep his PTSD in check and that without those medications, his mood can change very easily from fair to anger and that he can become combative at times.

The evidence in this case shows that the Veteran exhibits symptoms listed under the criteria for a 30 percent rating, some which are listed under the criteria for a 50 percent rating, and a few which are listed under the criteria for a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  For example, the Veteran's symptoms listed under the criteria for a 30 percent rating include depressed mood, anxiety and chronic sleep impairment.  With regard to a 50 percent rating, the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran has some symptoms that are listed under the criteria for a 70 percent rating, his PTSD is not manifested by deficiencies in most areas.  The Veteran's symptoms listed under the criteria for a 70 percent rating include impaired impulse control and difficulty in adapting to stressful circumstances.  They do not include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.

The Board also recognizes that the Veteran's GAF scores generally have ranged between 50 and 55.  The Veteran was assigned a GAF score of 50 in VA treatment records.  A GAF score of 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While on VA examination, a GAF score of 55 has been assigned, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).
  
In this case, the Board finds that the record satisfactorily indicates that the Veteran's overall PTSD symptomatology is essentially consistent with the types of symptoms listed for a 50 percent rating.  After carefully reviewing the totality of the evidence and with consideration given to 38 C.F.R. § 4.7, the Board believes that the criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.

Under the circumstances, the Board believes that a 50 percent disability rating is warranted during the entire period contemplated by the appeal; that is, from April 3, 2008.  See Fenderson v. West, 12 Vet. App. at 126.

However, the Board also finds that the clear preponderance of the evidence is against entitlement to a rating in excess of 50 percent at any time during the appeal period.  To be assigned a rating in excess of 50 percent, the Veteran must suffer from occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  A higher rating is also warranted when the Veteran suffers from total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant a disability rating of 70 percent or 100 percent.  Although the Veteran attempted to show that he exhibited some of the symptoms outlined under the 70 percent criteria, such as impaired impulse control and difficulty in adapting to stressful circumstances, the overall objective medical evidence of record reflects that the Veteran did not exhibit deficiencies in most areas outlined as samples of the types of symptoms which would warrant a 70 percent rating.

The Board notes there is no persuasive evidence that the Veteran's PTSD is manifested by suicidal ideation, obsessional rituals which interfere with routine activities.  There is no showing that the Veteran's speech is intermittently illogical, obscure or irrelevant.  It does not appear that he suffers near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  There is also no persuasive evidence of spatial disorientation, or neglect of personal appearance and hygiene.

Although the evidence shows that the Veteran has had homicidal ideation in the past, he denied any current homicidal or suicidal ideation.  Further, his PTSD does not affect his ability to function independently.  As noted in the medical evidence, the Veteran is able to maintain his relationship with his wife of 35+ years and his children, is able to perform basic activities of daily living, and works part-time in security.  Moreover, the medical evidence does not show that the Veteran's speech was illogical, obscure or irrelevant.  He was always alert and oriented to place, time and person.  There is no evidence of persistent delusions or hallucinations to warrant a higher rating.  Thus, again, the objective characteristics described do not meet the criteria for a 70 percent or 100 percent disability rating.

The Board ultimately finds that the Veteran's PTSD symptoms do not result in a disability picture which more nearly approximates the criteria for a rating in excess of 50 percent under Diagnostic Code 9411.

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  The Board observes that the Veteran retired from the fire department after 25 years, works part-time in security and he does not claim that his PTSD renders him unemployable; therefore, further consideration of the question of employability is not required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in Diagnostic Code 9411.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a disability rating in excess of 50 percent.



ORDER

Entitlement to an initial 50 percent disabling rating (but no higher) is warranted for PTSD, effective from April 3, 2008.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


